August 29, 2008

Ms. Claudia Wilson Frost
Pillsbury Withrop Shaw Pittman LLP
909 Fannin Street, Suite 2000
Houston, TX 77010

Mr. Frank Costilla
5 East Elizabeth
Brownsville, TX 78520

Mr. Jules L. Laird Jr.
5075 Westheimer, Suite 1150
Houston, TX 77056

Ms.  Rebecca  Gomez  Sexton
1814 Greenbriar Avenue
Brownsville, TX 78520
Mr. Britton D. Monts
Monts & Ware, L.L.P.
1701 North Market, Suite 330
Dallas, TX 75202

Mr. Hector H. Cardenas
2600 Via Fortuna, Suite 300
Austin, TX 78746

Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  05-0653
      Court of Appeals Number:  13-01-00062-CV
      Trial Court Number:  93-02-00706-A

Style:      GILBERT KERLIN, INDIVIDUALLY, GILBERT KERLIN, TRUSTEE, WINDWARD
      OIL & GAS CORP., AND PI CORP.
      v.
      CONCEPCION SAUCEDA, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  Petitioner's Motion to  Consolidate
is dismissed as moot.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |